DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/21 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9. 12, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Militech [US 9169983].
As to claim 1, Pickard discloses a method comprising: mounting a plurality of light-emitting diode (LED) chips on a submount [30, figure 2a, f. 6, 542, figure 8a], the plurality of LED chips comprising a first group of LED chips and a second group of LED chips [322, 326, figure 7c]; selectively forming a plurality of first lumiphoric regions on each LED chip of the first group of LED chips [324 and portions of 330 above, figure 7c]; and selectively forming a plurality of second lumiphoric regions on each LED chip of the second group of LED chips [328 and portions of 330 above in figure 7c].
As to claim 2, Pickard discloses the method of claim 1, wherein: the plurality of first lumiphoric regions are formed through a mask that covers each LED chip of the second group of LED chips; and the plurality of second lumiphoric regions are formed through a mask that covers each LED chip of the first 
As to claim 3, Pickard discloses the method of claim 1, wherein: the first group of LED chips and the plurality of first lumiphoric regions are configured to provide emissions of a first correlated color temperature (CCT) value [cyan in figure 7c, see 324]; and the second group of LED chips and the plurality of second lumiphoric regions are configured to provide emissions of a second CCT value that differs from the first CCT value [red in figure 7c, see 328].
As to claim 4, Pickard discloses the method of claim 3, wherein each of the first group of LED chips and the second group of LED chips is individually controllable [see 546, figure 8d, showing individual powering and control lines to different LEDs].
As to claim 8, Pickard discloses the method of claim 1, wherein: the plurality of first lumiphoric regions are formed by spray coating the first lumiphoric regions on the first group of LED chips and on surfaces of the submount that are adjacent mounting surfaces of each LED chip of the first group of LED chips; and the plurality of second lumiphoric regions are formed by spray coating the second lumiphoric regions on the second group of LED chips and on surfaces of the submount that are adjacent mounting surfaces of each LED chip of the second group of LED chips [see paragraph 10].
As to claim 9, Pickard discloses the method of claim 1, wherein: the plurality of first lumiphoric regions comprise preformed structures that are attached to the first group of LED chips; and the plurality of second lumiphoric regions comprise preformed structures that are attached to the second group of LED chips [see 40, figure 6].  
As to claim 12, Pickard discloses the method of claim 1, wherein: the plurality of first lumiphoric regions are formed by dispensing the first lumiphoric regions on the first group of LED chips; and the plurality of second lumiphoric regions are formed by dispensing the second lumiphoric regions on the second group of LED chips [see figures 6, 7c].
As to claim 14, Pickard discloses a method comprising: mounting a plurality of light-emitting diode (LED) chips [20, figure 2a] on a submount [30, figure 2a]; and forming a plurality of first 
As to claim 15, Pickard discloses the method of claim 14, wherein the plurality of LED chips comprises: a first group of LED chips that are registered with the plurality of first lumiphoric regions to provide emissions of a first correlated color temperature (CCT) value [322]; and a second group of LED chips that are registered with the plurality of second lumiphoric regions to provide emissions of a second CCT value that differs from the first CCT value [326], wherein each of the first group of LED chips and the second group of LED chips is individually controllable [see 546, figure 8d].
As to claim 16, Pickard discloses the method of claim 15, wherein the first CCT value differs from the second CCT value by at least 500 K [the difference between cyan and red, figure 7c].
As to claim 17, Pickard discloses the method of claim 15, wherein the emission area is tunable between the first CCT value and the second CCT value [by powering and not powering LEDs via 546, figure 8d].
As to claim 18, Pickard discloses the method of claim 15, wherein the first CCT value is configured above a blackbody locus and the second CCT value is configured below the blackbody locus [see figures 7, note any color temperature may be set as a ‘blackbody locus’ which may have two separate colors above and below].
As to claim 19, Pickard discloses the method of claim 14, wherein: the plurality of LED chips comprises a first group of LED chips [324] and a second group of LED chips [328]; the plurality of first lumiphoric regions are formed through a mask that covers the second group of LED chips; and the 
As to claim 20, Pickard discloses the method of claim 14, wherein: the plurality of LED chips comprises a first group of LED chips and a second group of LED chips; the plurality of first lumiphoric regions comprise preformed structures that are attached to the first group of LED chips after the first group of LED chips are mounted to the submount; and the plurality of second lumiphoric regions comprise preformed structures that are attached to the second group of LED chips after the second group of LED chips are mounted to the submount [see 40 and 20, figure 6, see also 322/324 and 326/328 in figure 7c].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Militech in view of Makanoeich [US 2018/0286841].
As to claim 5, Pickard fails to explicitly disclose wherein individual first lumiphoric regions of the plurality of first lumiphoric regions are provided in an alternating arrangement with individual second lumiphoric regions of the plurality of second lumiphoric regions.
Makanoeich teaches a configuration wherein individual first lumiphoric regions of the plurality of first lumiphoric regions are provided in an alternating arrangement with individual second lumiphoric regions of the plurality of second lumiphoric regions is well known [see 100 and 220, figure 14]. 

As to claim 7, Pickard fails to explicitly disclose wherein the plurality of LED chips, the plurality of first lumiphoric regions and the plurality of second lumiphoric regions form an emission area of an LED package, and the alternating arrangement comprises a checkerboard pattern in at least twenty-five percent of the emission area.
Makanoeich teaches configuring LEDs and their colors with plurality of first lumiphoric regions and the plurality of second lumiphoric regions form an emission area of an LED package, and the alternating arrangement comprises a checkerboard pattern in at least twenty-five percent of the emission area was well known [see 100 and 220, figure 14].
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement the LED layout of Makanoeich with the LEDs and lumiphores as taught by Pickard, depending on the desired light mix of a user [see Pickard, paragraph 140].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Militech in view of Yoshida [US 2010/0315320].
As to claim 11, Pickard fails to explicitly disclose wherein: the plurality of first lumiphoric regions comprise a curved surface above each LED chip of the first group of LED chips; and the plurality of second lumiphoric regions comprise a curved surface above each LED chip of the second group of LED chips.
Yoshida teaches forming lumiphoric regions with curved surfaces was well known [see 12, figure 4a]. 
It would have been obvious to one having ordinary skill in the art at the time of the invention to implement a curved surface with the lumiphoric regions, depending on the type of illumination desired by a user [see Pickard, paragraph 140].

Allowable Subject Matter
Claims 6, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  these claims recite elements and limitations which are not taught by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875